DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 24 August 2022, to the non-final rejection dated 09 June 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass the species cited in the prior art rejection below. The search has not been extended unnecessarily to cover all nonelected species. 

Withdrawn Claim 4
	Claim 4 does not depend from or otherwise require all the limitations of independent claim 1.  The compound of formula [I-1] is not within the scope of claim 1 as it has been amended. Claim 4 will not be eligible for rejoinder at such time that claim 1 is found to be allowable.  Applicant might consider cancelling claim 4 to expedite prosecution.

Status of the Claims
Claims 1-2 are pending and rejected.
Claim 3 is objected to.
Claims 4-9 are withdrawn from consideration as drawn to non-elected subject matter.
Claim Objections / Rejections

Claim Objections
[1] Claim 3 is objected to as depending from a rejected base claim.  The species listed in claim 3 are allowable over the prior art.  The claim would be allowable if re-written in independent form.

[2] Claim 2 is objected to since does not end with a period as is required.
This ground of objection was set forth on page 4 of the previous office action.  The claim has not been amended with a period and Applicant’s response does not otherwise address the objection.  The objection is therefore maintained.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1822820-53-0, “1-[3-(Phenylmethoxy)-2-pyridinyl]-1H-pyrazole-4-carbonitrile”, Entered STN 04 Dec 2015:

    PNG
    media_image1.png
    333
    444
    media_image1.png
    Greyscale

See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.

Regarding claim 1, RN 1822820-53-0 is a species of a compound of Formula (1) wherein L is unsubstituted linear alkylene of CH2, R1 is heteroaryl and R2 is a hydrogen atom.
The claims are interpreted consistently with the specification such that an R1 heteroaryl moiety may be substituted.  For example, compounds [I-6], [I-7] and [I-8] on pages 14-15 are clearly indicated as being compounds of the claimed formula at paragraph 60 on page 13.  These compounds all have a substituted heteroaryl moiety at the R1 position.
Regarding claim 2, L is Alkylene, R1 is heteroaryl and R2 is Hydrogen according to the second row of the tabular limitations:

    PNG
    media_image2.png
    284
    578
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 3 recites 8 species, or salts thereof, which are not disclosed, suggested or otherwise provide for by the prior art of record.  
The closest prior art is represented by the references: Bristol (Synthesis 1981,971-973) and/or Scarbaci (ChemMedChem 2014, 9, 1801-1816).  
Bristol teaches a method of making 2-aminopyridine compounds related to species [I-2], [I-4], [I-5], and [I-9].  See the alkylation reaction scheme on page 971, which produces compounds of formula 2, and the examples of table 2 on page 972.  There are no reasons why an appropriate alkylating agent would be selected and used in the disclosed reaction in order to obtain any claimed species.
Scarbaci teaches a method of making 2-pyridone compounds of formula 11 from 2-benzyloxypyridines of formula 10 at scheme 1 on page 1802.  The method uses intermediates 10b and 10h which are isomeric to species [I-3].  Modification of these compounds by providing for the claimed isomeric 3-benzyloxy isomeric variant is not an obvious variation at least since 3-benzyloxy compounds could not be used as intermediates to provide for the 2-pyridone products required by the reference teachings.  The modified compounds would not function for their intended purpose.
The claimed species of [I-6], [I-7] and [I-9] possess particular substituted heterocyclic moieties at the 2-position of the pyridine ring.  Pyridine rings substituted with these heterocyclic moieties are not disclosed in the prior art nor are they suggested or otherwise provided for.
The claim 3 species are described in the present specification as being inhibitors of toll-like receptors (TLRs).  Compounds having this functional activity are known in the prior art, see for example Gao (Front. Physiol. 2017, 8, 508) and Connolly (Current Opinion in Pharmacology 2012, 12, 510–518) which are reviews detailing various known TLR modulators.  The structures of known TLR modulators differ substantially from the species of claim 3 such that there would be no reason to expect them to possess this functional activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625